—Judgment, Supreme Court, Bronx County (Dominic Massaro, J., on motion; Gerald Sheindlin, J., at plea and sentence), rendered February 14, 1997, convicting defendant of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 4 years to life, unanimously affirmed.
Defendant’s motion to suppress identification testimony was *243properly denied without a hearing. A Wade hearing was not required in light of the confirmatory identification by the undercover police officer who had had an opportunity to observe defendant, in a lengthy face-to-face encounter, while negotiating over the price and quantity, and ultimately weighing and purchasing a substantial amount of drugs. The identification was not rendered unreliable by the eight-day lapse between that encounter and the showup such as to disqualify it for treatment as confirmatory (compare, People v Morales, 37 NY2d 262, with People v Gordon, 76 NY2d 595). Concur — Lerner, P. J., Wallach, Tom and Andrias, JJ.